               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JERMAINE WHITE,

                      Plaintiff,
                                                       Case No. 19-CV-541-JPS
v.

P. MELMAN, S. HENNING, JAMES
STOCKWELL, CAPTAIN REDEKER,                                           ORDER
W. STRELOW, C. ENGEBREGTSEN,
S. DEYOUNG, CAPTAIN JOHN DOE,
PETER JAEGER, and JOHN DOE,

                      Defendants.


       Plaintiff Jermaine White, who is incarcerated at John C. Burke

Correctional Center, proceeds in this matter pro se. He filed a complaint

alleging that Defendants violated his civil rights. (Docket #1). This matter

comes before the Court on Plaintiff’s petition to proceed without

prepayment of the filing fee, or in forma pauperis. (Docket #2). Plaintiff has

been assessed and has paid an initial partial filing fee of $24.97. See 28 U.S.C.

§ 1915(b).

       The Court must screen complaints brought by prisoners seeking

relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).




                                  Page 2 of 5
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. County

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The Court is obliged to give the plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that various employees at the institution where he is

confined, and the Wisconsin Department of Corrections generally, denied

him due process under the Fourteenth Amendment. (Docket #1).

Specifically, he lost his prison job, was subject to discipline including

segregated confinement, and was reclassified to a higher security level all

because of an allegedly false-positive drug screen. Id. Defendants

participated in various stages of the testing and discipline processes, and

Plaintiff says they botched those processes in many ways. Id. Plaintiff seeks

money damages and injunctive relief. Id.

       Plaintiff fails to state a viable cause of action for denial of due

process. Such a claim requires Plaintiff to show “that the State deprived him


                                   Page 3 of 5
of a protected liberty or property interest and that the deprivation occurred

without adequate due process.” Salas v. Wis. Dep’t of Corr., 493 F.3d 913,

926–27 (7th Cir. 2007). Courts have held that prisoners do not have

protected interests in their prison jobs, Starry v. Oshkosh Corr. Inst., 731 F.

App’x 517, 518 (7th Cir. 2018) (“[P]risoners have no liberty interest in their

jobs[.]”), in freedom from moderate terms of segregated confinement,

Marion v. Columbia Corr. Inst., 559 F.3d 693, 698–99 (7th Cir. 2009) (“[S]ix

months of segregation is not such an extreme term and, standing alone,

would not trigger due process rights,” contrasted against Plaintiff’s

segregation of barely more than a month) (quotation omitted), or in a

particular security classification, DeTomaso v. McGinnis, 970 F.2d 211, 212

(7th Cir. 1992) (“[P]risoners possess neither liberty nor property [interests]

in their classifications and prison assignments. States may move their

charges to any prison in the system.”). Without a protected liberty or

property interest at stake, Plaintiff does not present a valid constitutional

claim.

         In light of the foregoing, the Court will dismiss this action with

prejudice. It will also deny Plaintiff’s pending motions for appointment of

counsel, (Docket #4), and for a preliminary injunction, (Docket #6), as moot.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED;

         IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure

to state a claim;




                                 Page 4 of 5
       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT   IS   FURTHER      ORDERED             that   Plaintiff’s   motions   for

appointment of counsel (Docket #4) and for a preliminary injunction

(Docket #6) be and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 16th day of May, 2019.

                                      BY THE COURT:



                                      _____________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 5 of 5
